Case 1:20-cv-22198-KMW Document 1 Entered on FLSD Docket 05/27/2020 Page 1 of 12



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

                                              CASE NO.:

  JILLIAN LINARES

          Plaintiff,
  v.

  ATLANTIC & PACIFIC ASSOCIATION
  MANAGEMENT, INC.

         Defendant,
  ___________________________________/

                                            COMPLAINT

          COMES NOW the Plaintiff, JILLIAN LINARES, by and through the undersigned counsel,

  and hereby sues Defendant ATLANTIC & PACIFIC ASSOCIATION MANAGEMENT, INC.,

  and alleges:

                                           INTRODUCTION

          This is an action for equitable and monetary relief brought by Plaintiff to readdress the

  violations of Plaintiff’s rights pursuant to the Family Medical Leave Act (hereinafter “FMLA”),

  29 U.S.C. Section 2612 (a)(1), and the anti-retaliatory provisions found in Section 2615 (a)(1) and

  (2), and (b) (1).

                             JURISDICTION VENUES AND PARTIES

       1. This is an action for damages which amount exceeds Fifteen Thousand Dollars

          ($15,000.00) exclusive of interest, attorney’s fees, and costs.

       2. Plaintiff JILLIAN LINARES is a resident of Dade County, Florida, within the jurisdiction

          of this Honorable Court. Plaintiff is a covered employee for purposes of the FMLA.




                                              Page 1 of 12
Case 1:20-cv-22198-KMW Document 1 Entered on FLSD Docket 05/27/2020 Page 2 of 12



     3. Defendant ATLANTIC & PACIFIC ASSOCIATION MANAGEMENT, INC. (hereinafter

        ATLANTIC & PACIFIC ASSOCIATION, or Defendant) is a Florida corporation, having

        a place of business in Dade County, Florida, where the Plaintiff worked for Defendant, and

        at all times material hereto the Defendant was and is engaged in interstate commerce.

     4. The venue of this action is properly placed in the Southern District of Florida, Miami

        Division, pursuant to 28 U.S.C. §1391(b), since the employment practices hereafter alleged

        to be unlawful, were committed in Dade County, within the jurisdiction of this Honorable

        Court.

                        ALLEGATIONS COMMON TO ALL COUNTS

     5. The Plaintiff JILLIAN LINARES is a 34 years old qualified female, member of the

        protected class within the purview of 29 USC Section 2601, The Family & Medical Leave

        Act., who was employed by the Defendant. Plaintiff is a covered employee within the

        meaning of the FMLA.

     6. The Defendant ATLANTIC & PACIFIC ASSOCIATION is a property management

        company. Defendant ATLANTIC & PACIFIC ASSOCIATION is engaged in an industry

        affecting commerce, who employs 50 or more employees for each working day during

        each of 20 or more calendar workweeks in the current or preceding calendar year. The

        Defendant is a covered employer within the meaning of the FMLA.

     7. The Defendant ATLANTIC & PACIFIC ASSOCIATION employed Plaintiff JILLIAN

        LINARES from approximately April 2013 to January 31, 2019, or 5 years plus 8 months.

     8. Plaintiff was hired as a full-time Administrative Assistant, and at the time of her

        termination, Plaintiff was paid a salary of approximately $936.00 weekly.




                                          Page 2 of 12
Case 1:20-cv-22198-KMW Document 1 Entered on FLSD Docket 05/27/2020 Page 3 of 12



     9. Throughout her employment with the Defendant, the Plaintiff performed her duties in an

        exemplary fashion. The plaintiff possessed all the required skills, training, and

        qualifications for the job in question, and performed her duties without significant issue or

        controversy.

     10. On or around February 2018, Plaintiff informed her Manager Karol Collins and Regional

        Manager Shawn Santana that she was pregnant.

     11. Around June 2018, Defendant notified Plaintiff about her rights under the FMLA and

        requested Plaintiff to designate her maternity leave as an FMLA qualified leave.

     12. Plaintiff initiated her paperwork and timely submitted her request for a qualified 12 weeks

        of job-protected unpaid leave for the birth of her baby.

     13. Plaintiff started her qualified 12 weeks FMLA leave on October 08, 2018. Plaintiff’s child

        was born the same day.

     14. Plaintiff was scheduled to return to work on December 31, 2018.

     15. On or about the first week of December, Plaintiff contacted Human Resources

        Representative Amanda Brandoff and informed her that she was scheduled to return to

        work on December 31, 2018, and that she was ready to begin working as planned. HR

        Amanda Brandoff Amanda Brandoff told Plaintiff that she was looking for a new position

        for her and that upon her return she would have a new position.

     16. On or about December 17, 2018, H.R. Dorabell LNU, contacted Plaintiff and informed her

        that starting December 31, 2018, she was no longer employed. Plaintiff informed H.R.

        Dorabell LNU, that Amanda Brandoff was looking for a new position for her. H.R.

        Dorabell LNU stated: “keep working with Amanda Brandoff then...”




                                            Page 3 of 12
Case 1:20-cv-22198-KMW Document 1 Entered on FLSD Docket 05/27/2020 Page 4 of 12



     17. On December 21, 2018, Plaintiff was very concerned about her situation and she contacted

        Director of Condominiums Operation William Coleman, who stated that he had already a

        job opening for her and that he would contact H. R. Amanda Brandoff.

     18. On December 26, 2018 William Coleman texted Plaintiff to request her to call him, because

        there was a job position available, Plaintiff called William Coleman and told him that she

        wanted the position. William Coleman promised to set up everything with Amanda

        Brandoff.

     19. On December 28, 2018, Plaintiff contacted Amanda Brandoff again, this time Amanda

        Brandoff told Plaintiff that she was working it out.

     20. Plaintiff unsuccessfully tried to get her employment back, to no avail, and on or about

        January 25, 2019, Plaintiff received Cobra documents. These documents put an end to the

        Plaintiff’s hopes of being reinstated in her job and earning a living again.

     21. Therefore, on or about December 31, 2018, the Plaintiff was wrongfully terminated and

        her rights under the provisions of the Family Medical Leave Act were violated.

     22. The defendant ATLANTIC & PACIFIC ASSOCIATION is subjected to the provisions of

        the Family and Medical Leave Act of 1993 (29 U.S.C. § 2601-2654), and the Plaintiff was

        entitled to the FMLA leave. However, Defendant interfered with Plaintiff’s protected rights

        under the FMLA. The Defendant in complete disregard of Plaintiff’s rights under the

        Family Medical Leave Act fired Plaintiff, preventing her from obtaining the benefits of an

        FMLA maternity leave, and then continuing her job in her original position or in an

        equivalent position.

     23. Defendant willfully and wantonly denied or otherwise interfered with Plaintiff substantive

        rights under FMLA, 29 U.S.C. Sect 2615(a)(1), (a) (2), and 2615(b) (2) which states in



                                            Page 4 of 12
Case 1:20-cv-22198-KMW Document 1 Entered on FLSD Docket 05/27/2020 Page 5 of 12



        pertinent part: (b) Interference with proceedings or inquiries........(2) It shall be unlawful

        for any person to discharge or in any other manner discriminate against any individual

        because such individual—has given, or is about to give, any information in connection with

        any inquiry or proceeding relating to any right provided under this subchapter”

     24. As a direct and proximate cause of Defendant’s willful, wanton, and malicious acts

        described in part above, Plaintiff has sustained damages for the loss of her employment, as

        well as the security and peace of mind it provided her. Plaintiff has incurred additional

        damages including lost wages, pain and suffering, mental anguish, and other damages

        connected with the loss of her job.

     25. Plaintiff seeks to recover damages pursuant to the Family Medical Leave Act, and any

        other remedy, as allowable by law.

                                     COUNT I:
                  VIOLATION OF FAMILY & MEDICAL LEAVE ACT OF 1993;
                          INTERFERENCE WITH FMLA RIGHTS

     26. Plaintiff JILLIAN LINARES re-adopts every factual allegation about the Family Medical

        Leave Act as stated in paragraphs 1-25 above as if set out in full herein.

     27. This is an action against corporate Defendant ATLANTIC & PACIFIC ASSOCIATION

        for damages and injunctive relief for violation of the Family and Medical Leave Act of

        1993 (29 U.S.C. § 2601-2654).

     28. At all times relevant and material, the Defendant ATLANTIC & PACIFIC

        ASSOCIATION, is an Employer under the FMLA, as defined in 29 U.S.C. § 2611(4).

        Defendant, was always pertinent to this Complaint, engaged in interstate commerce, and

        employed 50 or more employees within a 75 miles radius of the facility where Plaintiff

        worked.



                                              Page 5 of 12
Case 1:20-cv-22198-KMW Document 1 Entered on FLSD Docket 05/27/2020 Page 6 of 12



     29. Plaintiff JILLIAN LINARES is a qualified female member of the protected class within

        the purview of 29 USC Section 2601, The Family & Medical Leave Act.

     30. The Defendant ATLANTIC & PACIFIC ASSOCIATION employed Plaintiff JILLIAN

        LINARES from approximately April 2013 to January 31, 2019, or 5 years plus 8 months.

     31. Plaintiff was hired as a full-time Administrative Assistant, and at the time of her

        termination, Plaintiff was paid a salary of approximately $936.00 weekly.

     32. Plaintiff had worked for ATLANTIC & PACIFIC ASSOCIATION for more than 1250

        hours in the 12 months preceding her need for medical leave.

     33. At all times material, Plaintiff was qualified to perform her job of Administrative Assistant

        within the legitimate expectations of her employer.

     34. However, on or around February 2018, Plaintiff informed her Manager Karol Collins and

        Regional Manager Shawn Santana that she was pregnant.

     35. Plaintiff initiated her paperwork and timely submitted her request for a qualified 12 weeks

        of job-protected unpaid leave for the birth of her baby.

     36. Plaintiff started her qualified 12 weeks FMLA leave on October 08, 2018. Plaintiff’s child

        was born the same day.

     37. Plaintiff was scheduled to return to work on December 31, 2018.

     38. The first week of December 2018, the Plaintiff contacted Human Resources to decide to

        return to her work.

     39. However, effective December 31, 2018, the Plaintiff was wrongfully terminated and her

        rights under the provisions of the Family Medical Leave Act were violated.

     40. Defendant ATLANTIC & PACIFIC ASSOCIATION is subjected to the provisions of the

        Family and Medical Leave Act of 1993 (29 U.S.C. § 2601-2654). Defendant interfered



                                             Page 6 of 12
Case 1:20-cv-22198-KMW Document 1 Entered on FLSD Docket 05/27/2020 Page 7 of 12



        with Plaintiff's rights.

     41. 29 U.S. CODE § 2615 states in pertinent part:

        a) Interference with rights
        (1) Exercise of rights
        It shall be unlawful for any employer to interfere with, restrain, or deny the exercise of or
        the attempt to exercise, any right provided under this subchapter.
        (2) Discrimination

        It shall be unlawful for any employer to discharge or in any other manner discriminate
        against any individual for opposing any practice made unlawful by this subchapter.

     42. Plaintiff was entitled to FMLA leave. However, Defendant in complete disregard of

        Plaintiff’s protected rights under the Family Medical Leave Act fired Plaintiff, preventing

        her from obtaining the benefits of FMLA to give birth, take care of her baby, and then

        continuing her job in her original position or in any equivalent position.

     43. Defendant willfully and wantonly denied or otherwise interfered with Plaintiff substantive

        rights under FMLA, 29 U.S.C. Sect 2615(a)(1), (a) (2), and 2615(b) (2) which states in

        pertinent part: (b) Interference with proceedings or inquiries........(2) It shall be unlawful

        for any person to discharge or in any other manner discriminate against any individual

        because such individual—has given, or is about to give, any information in connection with

        any inquiry or proceeding relating to any right provided under this subchapter”

     44. As a direct and proximate cause of Defendant’s willful, wanton, and malicious acts

        described in part above, Plaintiff has sustained damages for the loss of her employment, as

        well as the security and peace of mind it provided her. Plaintiff has sustained mental,

        nervous, and emotional injury. Plaintiff has incurred additional damages including lost

        wages, pain and suffering, mental anguish, loss of capacity for the enjoyment of life, and

        other damages attendant with the loss of her job. These damages have occurred in the past,

        are occurring at present and will continue in the future.

                                            Page 7 of 12
Case 1:20-cv-22198-KMW Document 1 Entered on FLSD Docket 05/27/2020 Page 8 of 12



     45. Plaintiff has retained the law offices of the undersigned attorney to represent her in this

         action and is obligated to pay reasonable attorneys’ fees.

                                       PRAYER FOR RELIEF

   WHEREFORE, Plaintiff JILLIAN LINARES respectfully requests that this Honorable Court will

  grant judgment:

          A. Finding that ATLANTIC & PACIFIC ASSOCIATION’S actions towards Plaintiff to

             be violative of the Plaintiff’s rights under the FMLA;

          B. Awarding Plaintiff JILLIAN LINARES payment of all back wages, lost benefits, and

             other economic damages, including front pay, found by the Court to be due under

             FMLA;

          C. Awarding Plaintiff an additional equal amount as liquidated damages for Defendant’s

             willful violation of the FMLA;

          D. Granting such other and further relief as is just and proper;

          E. Awarding Plaintiff costs, including a reasonable attorney’s fee.

                                          JURY DEMAND

  Plaintiff JILLIAN LINARES demands trial by jury of all issues triable as of right by jury.




                                       COUNT II:
                    VIOLATION OF FAMILY & MEDICAL LEAVE ACT OF 1993
                       RETALIATION FOR EXERCING FMLA RIGHTS



                                             Page 8 of 12
Case 1:20-cv-22198-KMW Document 1 Entered on FLSD Docket 05/27/2020 Page 9 of 12



     46. Plaintiff JILLIAN LINARES re-adopts every factual allegation about the Family Medical

        Leave Act as stated in paragraphs 1-25 above as if set out in full herein.

     47. This is an action against corporate Defendant ATLANTIC & PACIFIC ASSOCIATION

        for damages and injunctive relief for violation of the Family and Medical Leave Act of

        1993 (29 U.S.C. § 2601-2654).

     48. At all times relevant and material, the Defendant ATLANTIC & PACIFIC

        ASSOCIATION, is an Employer under the FMLA, as defined in 29 U.S.C. § 2611(4).

        Defendant, was at all-time pertinent to this Complaint, engaged in interstate commerce and

        employed 50 or more employees within a 75 miles radius of the facility where Plaintiff

        worked.

     49. Plaintiff JILLIAN LINARES is a qualified female member of the protected class within

        the purview of 29 USC Section 2601, The Family & Medical Leave Act.

     50. The Defendant ATLANTIC & PACIFIC ASSOCIATION employed Plaintiff JILLIAN

        LINARES from approximately April 2013 to January 31, 2019, or 5 years plus 8 months.

     51. Plaintiff was hired as a full-time Administrative Assistant, and at the time of her

        termination, Plaintiff was paid a salary of approximately $936.00 weekly.

     52. Plaintiff had worked for ATLANTIC & PACIFIC ASSOCIATION for more than 1250

        hours in the 12 months preceding her need for medical leave.

     53. At all times material, Plaintiff was qualified to perform her job of Administrative Assistant

        within the legitimate expectations of her employer.

     54. However, on or around February 2018, Plaintiff informed her Manager Karol Collins and

        Regional Manager Shawn Santana that she was pregnant.

     55. Plaintiff engaged in statutorily protected conduct by requesting FMLA leave.



                                             Page 9 of 12
Case 1:20-cv-22198-KMW Document 1 Entered on FLSD Docket 05/27/2020 Page 10 of 12



      56. Plaintiff suffered a materially adverse action of a type that would dissuade a reasonable

         employee from engaging in statutorily protected activity. Specifically, Defendant

         terminated Plaintiff’s employment.

      57. There is a causal link between Plaintiff’s protected activity and the adverse action.

      58. Plaintiff was wrongfully terminated from her position in retaliation for exercising her rights

         under the Act thereby adversely affecting Plaintiff.

      59. Defendant ATLANTIC & PACIFIC ASSOCIATION is subjected to the provisions of the

         Family and Medical Leave Act of 1993 (29 U.S.C. § 2601-2654). Defendant retaliated

         against Plaintiff violating 29 U.S. CODE § 2615 and 29 C.F.R § 825.220 which states in

         pertinent part:

          § 825.220 Protection for employees who request leave or otherwise assert FMLA rights.

          (a) The FMLA prohibits interference with an employee's rights under the law, and with
          legal proceedings or inquiries relating to an employee's rights. More specifically, the law
          contains the following employee protections:

          (1) An employer is prohibited from interfering with, restraining, or denying the exercise
              of (or attempts to exercise) any rights provided by the Act.

          (2) An employer is prohibited from discharging or in any other way discriminating
              against any person (whether or not an employee) for opposing or complaining about
              any unlawful practice under the Act.

      60. Plaintiff was entitled to FMLA leave. However, Defendant in complete disregard of

         Plaintiff’s protected rights under the Family Medical Leave Act, acting in bad faith, fired

         Plaintiff, preventing her from obtaining the benefits of FMLA maternity leave, and then

         continuing her job in her original position or in any equivalent position.

      61. Defendant willfully and wantonly denied, or otherwise interfered and retaliated against

         Plaintiff for her attempts to exercise substantive rights under the Family Medical Leave

         Act.


                                             Page 10 of 12
Case 1:20-cv-22198-KMW Document 1 Entered on FLSD Docket 05/27/2020 Page 11 of 12



      62. As a direct and proximate cause of Defendant’s willful, wanton, and malicious acts

          described in part above, Plaintiff has sustained damages for the loss of her employment, as

          well as the security and peace of mind it provided her. Plaintiff has incurred additional

          damages including lost wages, pain and suffering, mental anguish, and other damages

          connected with the loss of her job.

      63. Plaintiff has retained the law offices of the undersigned attorney to represent her in this

          action and is obligated to pay reasonable attorneys’ fees.

                                       PRAYER FOR RELIEF

   WHEREFORE, Plaintiff JILLIAN LINARES respectfully requests that this Honorable Court will

   grant judgment:

          A. Finding that ATLANTIC & PACIFIC ASSOCIATION’S actions toward Plaintiff to

              be violative of the Plaintiff’s rights under the FMLA.

          B. Awarding Plaintiff JILLIAN LINARES payment of all back wages, lost benefits, and

              other economic damages, including front pay, found by the Court to be due under

              FMLA;

          C. Awarding Plaintiff an additional equal amount as liquidated damages for Defendant’s

              willful violation of the FMLA;

          D. Granting such other and further relief as is just and proper;

          E. Awarding Plaintiff costs, including a reasonable attorney’s fee.




                                             Page 11 of 12
Case 1:20-cv-22198-KMW Document 1 Entered on FLSD Docket 05/27/2020 Page 12 of 12



                                           JURY DEMAND

   Plaintiff JILLIAN LINARES demands trial by a jury of all issues triable as of right by jury.

  DATED: May 27, 2020

                                                   Respectfully submitted,

                                                   By: _/s/ Zandro E. Palma____
                                                   ZANDRO E. PALMA, P.A.
                                                   Florida Bar No.: 0024031
                                                   9100 S. Dadeland Blvd.
                                                   Suite 1500
                                                   Miami, FL 33156
                                                   Telephone: (305) 446-1500
                                                   Facsimile: (305) 446-1502
                                                   zep@thepalmalawgroup.com
                                                   Attorney for Plaintiff




                                             Page 12 of 12
